t c memo united_states tax_court cheryl elizabeth hill and don edward hill petitioners v commissioner of internal revenue respondent docket no 16394-07l filed date cheryl elizabeth hill and don edward hill pro sese derek b matta for respondent memorandum findings_of_fact and opinion dean special_trial_judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination respondent later issued a supplemental notice_of_determination the issue for decision is whether petitioners’ tax_liability is properly reported on their federal_income_tax return findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when petitioners filed their petition they resided in texas petitioners timely filed their form_1040 u s individual_income_tax_return reporting tax due of dollar_figure after consideration of withholdings petitioners failed to pay the tax reported to be due on their return upon receipt of petitioners’ return respondent assessed the reported tax due and issued to petitioners a notice_of_federal_tax_lien filing petitioners timely requested a hearing pursuant to sec_6320 respondent issued his notice_of_determination denying petitioners’ request for relief petitioners later submitted an amended federal_income_tax return for claiming losses for cheryl elizabeth hill’s petitioner real_estate investor business on schedule c profit or loss from business and a dollar_figure exception to the 10-percent additional tax on an early retirement distribution pursuant to sec_72 as first-time home buyers on the amended_return after consideration of prior withholdings petitioners reported tax due of dollar_figure after consideration of the amended_return respondent issued a supplemental notice_of_determination to petitioners denying in full their claims on the amended_return during petitioner worked approximately days as a librarian at a local elementary_school she spent time after school and on weekends looking for and researching rental real_estate properties i home purchases in petitioner purchased a home in georgia and petitioners both of whom were retired at the time intended to move into that home circumstances changed in however and petitioners instead decided to offer the home for rent later in petitioner purchased a second home that was a manufactured_home she originally purchased the home for herself and her husband but thereafter decided to offer this home for rent as well she encountered considerable difficulty however finding a suitable community for the manufactured_home the first location proved unsatisfactory and the second location was unable to support her fully electrical manufactured_home 1unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure because of the inability to find a satisfactory manufactured_home community petitioner decided to purchase a tract of land for the home petitioner first purchased a 3-acre plot of land in brazoria county texas before realizing that she would be unable to place her home on the land because the home failed to comply with the county’s wind restriction requirements she purchased a second tract of land an 11-acre plot and was able to place her home on the land without any apparent complication she transported her manufactured_home four times in before finding property suitable for her home petitioner was unable to secure renters for the georgia home and the manufactured_home in consequently she did not earn income from renting property during ii retirement account withdrawals in petitioners withdrew money from retirement accounts to fund various expenditures including the purchase of a first home petitioners realized that when an early distribution from a retirement account is used to purchase a home by a first-time home buyer dollar_figure of the distribution is excepted from the percent additional tax on early retirement account distributions accordingly on their amended_return petitioners claimed that a portion of a dollar_figure distribution from brazos valley credit_union qualified for the dollar_figure exception respondent determined that petitioners had already been granted the dollar_figure exception for franklin templeton bank trust distributions in i evidentiary matters opinion in general the court conducts trials in accordance with the rules of evidence for trials without a jury in the u s district_court for the district of columbia and accordingly follows the federal rules of evidence sec_7453 rule a 119_tc_183 respondent objects to several documents petitioners proffered into evidence a narrative logs petitioner proffered narrative logs reflective of her rental_real_estate_activities throughout respondent alleges that the logs constitute inadmissible hearsay hearsay is a statement other than one made by the declarant while testifying at the trial or hearing offered in evidence to prove the truth of the matter asserted see fed r evid c petitioner’s narrative logs are reconstructive accounts she drafted after respondent initiated the lien action these narrative logs constitute inadmissible hearsay unless some exception to the hearsay rule applies petitioner has not demonstrated that an exception to hearsay exists under which the court may admit the narrative logs therefore the narrative logs will be excluded see fed r evid b real_estate lien note respondent objects to petitioner’s proffer of a real_estate lien note on the basis of authenticity rule a of the federal rules of evidence provides that the requirement of authentication or identification as a condition_precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims rule b of the federal rules of evidence sets forth a nonexclusive list of examples of authentication or identification conforming with the requirements of rule none of which are relevant here the real_estate lien note comprises five pages but appears to consist of two separate incomplete documents when questioned regarding the inconsistency of the documents petitioner explained that she just gave respondent what she had and that she had no idea what that is the real_estate lien note is incomplete and because petitioner was unable to identify the documents or explain why the note appeared to consist of two separate incomplete documents respondent’s objection will be sustained 2respondent further alleged that this document violates the best evidence rule but the court need not consider this argument c rate and payment schedule respondent objects to the admission into evidence of petitioner’s mortgage rate and payment schedule on the basis of relevancy relevant evidence means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence fed r evid petitioner seeks to introduce the rate and payment schedule which she accessed in to demonstrate that she obtained a mortgage in for her 11-acre tract of land she attempted to demonstrate that although she accessed the document in the rate and payment schedule shows that she obtained a mortgage in the line to which petitioner directs the court however is blackened out and is therefore illegible this document does not contain legible data relevant to the tax_year and is irrelevant for purposes of determining petitioner’s tax_liability see id ii burden_of_proof sec_7491 provides that subject_to certain limitations where a taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the 3respondent also objected to the admission of the document into evidence on the basis of hearsay authenticity and the best evidence rule taxpayer’s tax_liability the burden_of_proof shifts to the commissioner with respect to that issue credible_evidence is evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer if no contrary evidence were submitted ruckriegel v commissioner tcmemo_2006_78 sec_7491 applies only if the taxpayer complies with the relevant substantiation requirements in the internal_revenue_code maintains all required records and cooperates with the commissioner with respect to witnesses information documents meetings and interviews sec_7491 and b the taxpayer bears the burden of proving compliance with the conditions of sec_7491 and b see eg ruckriegel v commissioner supra petitioners neither propose facts to support their compliance with the conditions of sec_7491 and b nor persuasively argue that respondent bears the burden_of_proof on any issue because of sec_7491 we therefore conclude that sec_7491 does not apply iii de novo review of underlying tax_liability under sec_6320 the secretary is required to notify the taxpayer in writing of the filing of a federal_tax_lien and inform the taxpayer of his right to a hearing sec_6330 similarly provides that no levy may be made on a taxpayer’s property or right to property unless the secretary notifies the taxpayer in writing of his right to a hearing before the levy is made if the taxpayer requests a hearing under either sec_6320 or sec_6330 a hearing shall be held before an impartial officer_or_employee of the internal_revenue_service office of appeals sec_6320 b at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 where the validity of the underlying tax_liability is at issue in a collection review proceeding the court will review the matter de novo 114_tc_176 petitioners were entitled to challenge their underlying liability in the hearing see eg 122_tc_1 therefore the court considers de novo the merits of petitioners’ challenges the deductibility of the losses from petitioner’s rental properties on schedule c depends on whether she qualifies as a real_estate_professional under sec_469 taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 however sec_469 generally disallows for the taxable_year any passive_activity_loss a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 under sec_469 the rental activities of a taxpayer in the real_property business real_estate_professional are not per se passive activities under sec_469 but are treated as a trade_or_business subject_to the material_participation requirements of sec_469 sec_1 e income_tax regs under sec_469 a taxpayer qualifies as a real_estate_professional and is not engaged in a passive_activity under sec_469 if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates unless the taxpayer elects to aggregate his interests each of the taxpayer’s interests in real_estate is treated as a separate activity sec_469 in the case of a joint_return the same spouse must satisfy each requirement sec_469 thus if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are not a per se passive_activity under sec_469 instead the real_estate professional’s rental activities would be treated as a passive_activity under sec_469 unless the taxpayer materially participated in the activity material_participation is defined as involvement in the operations of the activity that is regular continuous and substantial sec_469 with respect to the evidence that may be used to establish hours of participation sec_1_469-5t temporary income_tax regs fed reg date provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such 4petitioner did not elect to aggregate her rental real_estate interests participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries petitioner’s rental real_estate activity consisted of research on and development of two rental properties a home purchased in and a home purchased in neither of which was originally planned as a rental property petitioner worked approximately hours per day for days a total of big_number hours as a school librarian in during those working days she alleged she devoted an additional hours of her time researching and developing her rental real_estate activity she further asserts that on each vacation day each saturday and sunday and each holiday she devoted hours to her rental real_estate activity she estimated working a total of big_number hours on her rental real_estate activity during on the basis of petitioner’s estimates she worked an average of over hours a day throughout her estimate may have been bolstered by her assumption that there are weekends in a year petitioner claimed that she spent numerous hours each day researching real_estate property and development despite her alleged extensive research as discussed supra petitioner encountered significant difficulty finding an appropriate location for her manufactured_home in addition she presented little evidence as to the activities she devoted to her georgia home in the methods petitioner used to approximate the time that she spent performing rental services during are not reasonable within the meaning of sec_1_469-5t temporary income_tax regs supra petitioner’s estimates are uncorroborated and do not reliably reflect the hours that she devoted to her rental real_estate activity petitioner assigned hours to activities years later in preparation for trial that were based solely on her judgment as to how much time the activities must have taken her this court has previously noted that while the regulations are somewhat ambiguous concerning the records to be maintained by taxpayers they do not allow a postevent ballpark guesstimate carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 the following factors further diminish the credibility and accuracy of petitioner’s claim the number of hours claimed appears excessive in relation to the tasks described given the amount of time she worked as a librarian throughout the year and the georgia property and the manufactured_home were vacant during furthermore the court is not convinced that the hours petitioner claimed she spent on her rental real_estate activity accounted for more than one-half of the total hours of personal services she performed in a trade_or_business in she therefore does not qualify as a real_estate_professional pursuant to sec_469 and her rental activities during were passive activities pursuant to sec_469 consequently petitioner’s passive_activity_losses for are limited by sec_469 a taxpayer who actively participated in a rental real_estate activity may deduct a maximum loss of dollar_figure per year related to the activity sec_469 and this exception is fully phased out however when adjusted_gross_income equals or exceeds dollar_figure sec_469 petitioners reported adjusted_gross_income of dollar_figure for consequently they are not entitled to deduct any of the losses associated with petitioner’s rental real_estate activity for the tax_year petitioner alleged that even if she is unable to deduct her rental real_estate activity losses under sec_469 she should be entitled to deduct the costs of her rental real_estate activity under sec_212 sec_162 and or 5the court need not decide whether she materially participated in her rental real_estate activity see sec_469 sec_469 limits the deductions that would otherwise be permitted under sec_162 and sec_212 because petitioner’s passive_activity_deduction is limited pursuant to sec_469 petitioner may not deduct her expenses pursuant to sec_162 and sec_212 petitioner’s argument that she is entitled to a deduction pursuant to sec_195 is misplaced sec_195 provides that no deduction shall be allowed for startup expenditures therefore even if she incurred startup costs associated with a business she would not be entitled to a deduction pursuant to sec_195 iv penalty for early withdrawal from pension sec_72 generally imposes a 10-percent additional tax on early distributions from a qualified_retirement_plan as defined in sec_4974 unless the distributions come within one of several statutory exceptions with respect to the distribution at issue the parties do not dispute that petitioners’ accounts were qualified_employee retirement plans and that petitioner did not roll over her distributions pursuant to sec_408 therefore in order for petitioner to prevail she must show that the distributions fall under one of the exceptions under sec_72 with respect to sec_72 this court has repeatedly held that it is bound by the list of statutory exceptions enumerated in sec_72 see eg 111_tc_250 110_tc_1 101_tc_215 swihart v commissioner tcmemo_1998_407 pulliam v commissioner tcmemo_1996_354 roundy v commissioner tcmemo_1995_298 affd 122_f3d_835 9th cir as relevant herein sec_72 exempts distributions from the early withdrawal additional tax to the extent such distributions are qualified first-time home buyer distributions see sec_72 the maximum amount of a distribution that may be treated as a qualified first-time home buyer distribution is dollar_figure sec_72 any amount of a distribution that petitioners received in excess of dollar_figure remains subject_to the 10-percent additional tax required by sec_72 id respondent alleges that petitioners were already granted the dollar_figure exception and petitioners presented no argument or evidence demonstrating that they had not already received the dollar_figure exception as first-time home buyers accordingly petitioners are not entitled to an additional dollar_figure exception v interest abatement7 sec_6404 provides in pertinent part that the secretary may abate the assessment of interest on any 7petitioners also requested an abatement of penalties but the record does not show what penalties if any were assessed against them accordingly the court is unable to determine whether they are entitled to an abatement of penalties deficiency attributable to any error or delay by an officer_or_employee of the irs in performing a ministerial or managerial act or any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial or managerial act a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion by the commissioner sec_301_6404-2 proced admin regs sec_6404 provides a taxpayer relief only if no significant aspect of the error or delay can be attributed to the taxpayer and only after the commissioner has contacted the taxpayer in writing about the deficiency or payment in question h rept pincite 1986_3_cb_1 this provision does not therefore permit the abatement of interest for the period of time between the date the taxpayer files a return and the date the irs commences an audit regardless of the length of that time period a managerial act is an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or 8petitioners do not have a deficiency but rather an underpayment_of_tax see sec_6211 sec_6404 therefore petitioners’ interest abatement claim will be determined under sec_6404 see sec_6211 sec_6212 permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301 b proced admin regs petitioners allege that respondent’s refusal to accept their amended_return was without justification and a denial of due process even though the commissioner has administratively permitted their use the filing of an amended_return is not a matter of right as there is no statutory provision expressly authorizing one to be filed 464_us_386 acceptance of an amended_return has repeatedly been held to be a matter which is within the discretion of the commissioner colvin v commissioner tcmemo_2004_67 affd 122_fedappx_788 5th cir furthermore petitioners have failed to identify a ministerial or managerial delay by an irs employee that caused them to forgo making payments on their income_tax_liability they self-reported their income_tax_liability and chose to forgo making payments to pursue alternative avenues of relief accordingly the court is unable to conclude that any delay in payment on petitioners’ account was not due in significant part to their own act of nonpayment see sec_6404 petitioners’ request for an abatement of interest is denied as petitioners made no allegation in the petition that respondent abused his discretion in filing the disputed tax_lien that the proposed method of collection is inappropriate or that there is any spousal defense the court holds for respondent to reflect the foregoing decision will be entered for respondent
